DETAILED ACTION
This Office Action is in response to the application filed on 10/27/2021. Claims 1-28 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added).Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-7, 12-21, and 26-28 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 and 10-12 of Patent US 11,189,424 B2. This is a statutory double patenting rejection since the claims directed to the same invention have in fact been patented.

Claims 1-7, 12-21, and 26-28 are rejected on the grounds of statutory double patenting over claims 1-6 and 10-12 of Patent US 11,189,424 B2. The claims at issue are identical as shown below:

Claim 1 of Application 17/512,084
Claim 1 of US 11,189,424 B2
A multilayer electronic component, comprising: a body including a dielectric layer and an internal electrode; and an external electrode including an electrode layer disposed on the body and connected to the internal electrode and a conductive resin layer disposed on the electrode layer, wherein the conductive resin layer includes a metal wire, a conductive metal comprising spherical particles and flake-shaped particles electrically connected to the electrode layer,
A multilayer electronic component, comprising: a body including a dielectric layer and an internal electrode; and an external electrode including an electrode layer disposed on the body and connected to the internal electrode and a conductive resin layer disposed on the electrode layer, wherein the conductive resin layer includes a metal wire, a conductive metal comprising spherical particles and flake-shaped particles electrically connected to the electrode layer, …
Claim 1 of Application 17/512,084
Claim 3 of US 11,189,424 B2
and a diameter of the metal wire is 5 nm or more and 300 nm or less.
The multilayer electronic component of claim 1, wherein a diameter of the metal wire is 5 nm or more and 300 nm or less.
Claim 2 of Application 17/512,084
Claim 2 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the metal wire includes one or more element selected from a group consisting of Ag, Cu, Ni, and alloys thereof.
The multilayer electronic component of claim 1, wherein the metal wire includes one or more element selected from a group consisting of Ag, Cu, Ni, and alloys thereof.
Claim 3 of Application 17/512,084
Claim 1 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the conductive resin layer includes a base resin.
…wherein the conductive resin layer includes a metal wire, a conductive metal comprising spherical particles and flake-shaped particles electrically connected to the electrode layer, and a base resin…
Claim 4 of Application 17/512,084
Claim 4 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein a length of the metal wire is 50 nm or more and 100 μm or less.
The multilayer electronic component of claim 1, wherein a length of the metal wire is 50 nm or more and 100 μm or less.
Claim 5 of Application 17/512,084
Claim 5 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein a ratio of a length of the metal wire to a diameter of the metal wire, a length/a diameter, is 10 or more and 1200 or less.
The multilayer electronic component of claim 1, wherein a ratio of a length of the metal wire to a diameter of the metal wire, a length/a diameter, is 10 or more and 1200 or less.
Claim 6 of Application 17/512,084
Claim 6 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein a ratio of a mass of the metal wire to a sum of a mass of the metal wire and a mass of the conductive metal, included in the conductive resin layer, is 0.1 wt % or more and less than 5 wt %.
The multilayer electronic component of claim 1, wherein a ratio of a mass of the metal wire to a sum of a mass of the metal wire and a mass of the conductive metal, included in the conductive resin layer, is 0.1 wt % or more and less than 5 wt %.
Claim 7 of Application 17/512,084
Claim 1 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein one or more of the metal wires are disposed in an area of 10 μm×10 μm, a horizontal side X a vertical side, on a cross-sectional surface of the conductive resin layer. 
…and a base resin wherein one or more of the metal wires are disposed in an area of 10 μm×10 μm, a horizontal side X a vertical side, on a cross-sectional surface of the conductive resin layer.
Claim 12 of Application 17/512,084
Claim 10 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the electrode layer includes another conductive metal and glass.
The multilayer electronic component of claim 1, wherein the electrode layer includes another conductive metal and glass.
Claim 13 of Application 17/512,084
Claim 11 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the external electrode further includes a plating layer disposed on the conductive resin layer.
The multilayer electronic component of claim 1, wherein the external electrode further includes a plating layer disposed on the conductive resin layer.
Claim 14 of Application 17/512,084
Claim 12 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein a minor axis of the conductive metal is greater than a diameter of the metal wire.
The multilayer electronic component of claim 1, wherein a minor axis of the conductive metal is greater than a diameter of the metal wire.
Claim 15 of Application 17/512,084
Claim 1 of US 11,189,424 B2
A multilayer electronic component, comprising: a body including a dielectric layer and an internal electrode; and an external electrode including an electrode layer disposed on the body and connected to the internal electrode and a conductive resin layer disposed on the electrode layer, wherein the conductive resin layer includes a metal wire, a conductive metal comprising spherical particles and flake-shaped particles electrically connected to the electrode layer,
A multilayer electronic component, comprising: a body including a dielectric layer and an internal electrode; and an external electrode including an electrode layer disposed on the body and connected to the internal electrode and a conductive resin layer disposed on the electrode layer, wherein the conductive resin layer includes a metal wire, a conductive metal comprising spherical particles and flake-shaped particles electrically connected to the electrode layer, …
Claim 15 of Application 17/512,084
Claim 4 of US 11,189,424 B2
and a length of the metal wire is 50 nm or more and 100 μm or less.
The multilayer electronic component of claim 1, wherein a length of the metal wire is 50 nm or more and 100 μm or less.
Claim 16 of Application 17/512,084
Claim 2 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the metal wire includes one or more element selected from a group consisting of Ag, Cu, Ni, and alloys thereof.
The multilayer electronic component of claim 1, wherein the metal wire includes one or more element selected from a group consisting of Ag, Cu, Ni, and alloys thereof.
Claim 17 of Application 17/512,084
Claim 3 of US 11,189,424 B2
The multilayer electronic component of claim 15, wherein a diameter of the metal wire is 5 nm or more and 300 nm or less.
The multilayer electronic component of claim 1, wherein a diameter of the metal wire is 5 nm or more and 300 nm or less.
Claim 18 of Application 17/512,084
Claim 1 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the conductive resin layer includes a base resin.
…wherein the conductive resin layer includes a metal wire, a conductive metal comprising spherical particles and flake-shaped particles electrically connected to the electrode layer, and a base resin…
Claim 19 of Application 17/512,084
Claim 5 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein a ratio of a length of the metal wire to a diameter of the metal wire, a length/a diameter, is 10 or more and 1200 or less.
The multilayer electronic component of claim 1, wherein a ratio of a length of the metal wire to a diameter of the metal wire, a length/a diameter, is 10 or more and 1200 or less.
Claim 20 of Application 17/512,084
Claim 6 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein a ratio of a mass of the metal wire to a sum of a mass of the metal wire and a mass of the conductive metal, included in the conductive resin layer, is 0.1 wt % or more and less than 5 wt %.
The multilayer electronic component of claim 1, wherein a ratio of a mass of the metal wire to a sum of a mass of the metal wire and a mass of the conductive metal, included in the conductive resin layer, is 0.1 wt % or more and less than 5 wt %.
Claim 21 of Application 17/512,084
Claim 1 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein one or more of the metal wires are disposed in an area of 10 μm×10 μm, a horizontal side X a vertical side, on a cross-sectional surface of the conductive resin layer. 
…and a base resin wherein one or more of the metal wires are disposed in an area of 10 μm×10 μm, a horizontal side X a vertical side, on a cross-sectional surface of the conductive resin layer.
Claim 26 of Application 17/512,084
Claim 10 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the electrode layer includes another conductive metal and glass.
The multilayer electronic component of claim 1, wherein the electrode layer includes another conductive metal and glass.
Claim 27 of Application 17/512,084
Claim 11 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the external electrode further includes a plating layer disposed on the conductive resin layer.
The multilayer electronic component of claim 1, wherein the external electrode further includes a plating layer disposed on the conductive resin layer.
Claim 28 of Application 17/512,084
Claim 12 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein a minor axis of the conductive metal is greater than a diameter of the metal wire.
The multilayer electronic component of claim 1, wherein a minor axis of the conductive metal is greater than a diameter of the metal wire.



Examiner’s Note
Any claim(s) presented in a continuation or divisional application that are anticipated by, or rendered obvious over, the claims of the parent application may be subject to a double patenting rejection when the restriction requirement is withdrawn in the parent application. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971) and MPEP § 821.04.
In addition, Application 16/836,342 (US 11,189,424 B2) was not subjected to a restriction, therefore, Application 16/836,342 does not fall under the prohibition of 35 U.S.C. 121. That being the case, application 17/512,084, though being a Continuity of Application 16/836,342 will be subject to Double Patenting rejection. See MPEP § 804.01.
			
Nonstatutory Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-28 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-12 of Patent US 11,189,424 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below:

Claim 1 of Application 17/512,084
Claim 1 of US 11,189,424 B2
A multilayer electronic component, comprising: a body including a dielectric layer and an internal electrode; and an external electrode including an electrode layer disposed on the body and connected to the internal electrode and a conductive resin layer disposed on the electrode layer, wherein the conductive resin layer includes a metal wire, a conductive metal comprising spherical particles and flake-shaped particles electrically connected to the electrode layer,
A multilayer electronic component, comprising: a body including a dielectric layer and an internal electrode; and an external electrode including an electrode layer disposed on the body and connected to the internal electrode and a conductive resin layer disposed on the electrode layer, wherein the conductive resin layer includes a metal wire, a conductive metal comprising spherical particles and flake-shaped particles electrically connected to the electrode layer, …
Claim 1 of Application 17/512,084
Claim 3 of US 11,189,424 B2
and a diameter of the metal wire is 5 nm or more and 300 nm or less.
The multilayer electronic component of claim 1, wherein a diameter of the metal wire is 5 nm or more and 300 nm or less.
Claim 2 of Application 17/512,084
Claim 2 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the metal wire includes one or more element selected from a group consisting of Ag, Cu, Ni, and alloys thereof.
The multilayer electronic component of claim 1, wherein the metal wire includes one or more element selected from a group consisting of Ag, Cu, Ni, and alloys thereof.
Claim 3 of Application 17/512,084
Claim 1 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the conductive resin layer includes a base resin.
…wherein the conductive resin layer includes a metal wire, a conductive metal comprising spherical particles and flake-shaped particles electrically connected to the electrode layer, and a base resin…
Claim 4 of Application 17/512,084
Claim 4 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein a length of the metal wire is 50 nm or more and 100 μm or less.
The multilayer electronic component of claim 1, wherein a length of the metal wire is 50 nm or more and 100 μm or less.
Claim 5 of Application 17/512,084
Claim 5 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein a ratio of a length of the metal wire to a diameter of the metal wire, a length/a diameter, is 10 or more and 1200 or less.
The multilayer electronic component of claim 1, wherein a ratio of a length of the metal wire to a diameter of the metal wire, a length/a diameter, is 10 or more and 1200 or less.
Claim 6 of Application 17/512,084
Claim 6 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein a ratio of a mass of the metal wire to a sum of a mass of the metal wire and a mass of the conductive metal, included in the conductive resin layer, is 0.1 wt % or more and less than 5 wt %.
The multilayer electronic component of claim 1, wherein a ratio of a mass of the metal wire to a sum of a mass of the metal wire and a mass of the conductive metal, included in the conductive resin layer, is 0.1 wt % or more and less than 5 wt %.
Claim 7 of Application 17/512,084
Claim 1 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein one or more of the metal wires are disposed in an area of 10 μm×10 μm, a horizontal side X a vertical side, on a cross-sectional surface of the conductive resin layer. 
…and a base resin wherein one or more of the metal wires are disposed in an area of 10 μm×10 μm, a horizontal side X a vertical side, on a cross-sectional surface of the conductive resin layer.
Claim 8 of Application 17/512,084
Claim 1 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the conductive metal includes one or more of spherical powder and flake powder.
…wherein the conductive resin layer includes a metal wire, a conductive metal comprising spherical particles and flake-shaped particles electrically connected to the electrode layer…
Claim 9 of Application 17/512,084
Claim 7 of 11,189,424 B2
The multilayer electronic component of claim 8, wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the spherical powder is 1.45 or less, and wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the flake powder is 1.95 or less.

The multilayer electronic component of claim 1, wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the spherical powder is 1.45 or less, and wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the flake powder is 1.95 or less.
Claim 10 of Application 17/512,084
Claim 8 of US 11,069,481 B2
The multilayer electronic component of claim 8, wherein a minor axis of a particle of the flake powder is 300 nm or greater.
The multilayer electronic component of claim 1, wherein a minor axis of a particle of the flake powder is 300 nm or greater.
Claim 11 of Application 17/512,084
Claim 9 of US 11,069,481 B2
The multilayer electronic component of claim 8, wherein an average particle size of a particle of the spherical powder is 300 nm or greater.
The multilayer electronic component of claim 1, wherein an average particle size of a particle of the spherical powder is 300 nm or greater.
Claim 12 of Application 17/512,084
Claim 10 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the electrode layer includes another conductive metal and glass.
The multilayer electronic component of claim 1, wherein the electrode layer includes another conductive metal and glass.
Claim 13 of Application 17/512,084
Claim 11 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the external electrode further includes a plating layer disposed on the conductive resin layer.
The multilayer electronic component of claim 1, wherein the external electrode further includes a plating layer disposed on the conductive resin layer.
Claim 14 of Application 17/512,084
Claim 12 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein a minor axis of the conductive metal is greater than a diameter of the metal wire.
The multilayer electronic component of claim 1, wherein a minor axis of the conductive metal is greater than a diameter of the metal wire.
Claim 15 of Application 17/512,084
Claim 1 of US 11,189,424 B2
A multilayer electronic component, comprising: a body including a dielectric layer and an internal electrode; and an external electrode including an electrode layer disposed on the body and connected to the internal electrode and a conductive resin layer disposed on the electrode layer, wherein the conductive resin layer includes a metal wire, a conductive metal comprising spherical particles and flake-shaped particles electrically connected to the electrode layer,
A multilayer electronic component, comprising: a body including a dielectric layer and an internal electrode; and an external electrode including an electrode layer disposed on the body and connected to the internal electrode and a conductive resin layer disposed on the electrode layer, wherein the conductive resin layer includes a metal wire, a conductive metal comprising spherical particles and flake-shaped particles electrically connected to the electrode layer, …
Claim 15 of Application 17/512,084
Claim 4 of US 11,189,424 B2
and a length of the metal wire is 50 nm or more and 100 μm or less.
The multilayer electronic component of claim 1, wherein a length of the metal wire is 50 nm or more and 100 μm or less.
Claim 16 of Application 17/512,084
Claim 2 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the metal wire includes one or more element selected from a group consisting of Ag, Cu, Ni, and alloys thereof.
The multilayer electronic component of claim 1, wherein the metal wire includes one or more element selected from a group consisting of Ag, Cu, Ni, and alloys thereof.
Claim 17 of Application 17/512,084
Claim 3 of US 11,189,424 B2
The multilayer electronic component of claim 15, wherein a diameter of the metal wire is 5 nm or more and 300 nm or less.
The multilayer electronic component of claim 1, wherein a diameter of the metal wire is 5 nm or more and 300 nm or less.
Claim 18 of Application 17/512,084
Claim 1 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the conductive resin layer includes a base resin.
…wherein the conductive resin layer includes a metal wire, a conductive metal comprising spherical particles and flake-shaped particles electrically connected to the electrode layer, and a base resin…
Claim 19 of Application 17/512,084
Claim 5 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein a ratio of a length of the metal wire to a diameter of the metal wire, a length/a diameter, is 10 or more and 1200 or less.
The multilayer electronic component of claim 1, wherein a ratio of a length of the metal wire to a diameter of the metal wire, a length/a diameter, is 10 or more and 1200 or less.
Claim 20 of Application 17/512,084
Claim 6 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein a ratio of a mass of the metal wire to a sum of a mass of the metal wire and a mass of the conductive metal, included in the conductive resin layer, is 0.1 wt % or more and less than 5 wt %.
The multilayer electronic component of claim 1, wherein a ratio of a mass of the metal wire to a sum of a mass of the metal wire and a mass of the conductive metal, included in the conductive resin layer, is 0.1 wt % or more and less than 5 wt %.
Claim 21 of Application 17/512,084
Claim 1 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein one or more of the metal wires are disposed in an area of 10 μm×10 μm, a horizontal side X a vertical side, on a cross-sectional surface of the conductive resin layer. 
…and a base resin wherein one or more of the metal wires are disposed in an area of 10 μm×10 μm, a horizontal side X a vertical side, on a cross-sectional surface of the conductive resin layer.
Claim 22 of Application 17/512,084
Claim 1 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the conductive metal includes one or more of spherical powder and flake powder.
…wherein the conductive resin layer includes a metal wire, a conductive metal comprising spherical particles and flake-shaped particles electrically connected to the electrode layer…
Claim 23 of Application 17/512,084
Claim 7 of 11,189,424 B2
The multilayer electronic component of claim 8, wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the spherical powder is 1.45 or less, and wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the flake powder is 1.95 or less.

The multilayer electronic component of claim 1, wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the spherical powder is 1.45 or less, and wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the flake powder is 1.95 or less.
Claim 24 of Application 17/512,084
Claim 8 of US 11,069,481 B2
The multilayer electronic component of claim 8, wherein a minor axis of a particle of the flake powder is 300 nm or greater.
The multilayer electronic component of claim 1, wherein a minor axis of a particle of the flake powder is 300 nm or greater.
Claim 25 of Application 17/512,084
Claim 9 of US 11,069,481 B2
The multilayer electronic component of claim 8, wherein an average particle size of a particle of the spherical powder is 300 nm or greater.
The multilayer electronic component of claim 1, wherein an average particle size of a particle of the spherical powder is 300 nm or greater.
Claim 26 of Application 17/512,084
Claim 10 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the electrode layer includes another conductive metal and glass.
The multilayer electronic component of claim 1, wherein the electrode layer includes another conductive metal and glass.
Claim 27 of Application 17/512,084
Claim 11 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein the external electrode further includes a plating layer disposed on the conductive resin layer.
The multilayer electronic component of claim 1, wherein the external electrode further includes a plating layer disposed on the conductive resin layer.
Claim 28 of Application 17/512,084
Claim 12 of US 11,189,424 B2
The multilayer electronic component of claim 1, wherein a minor axis of the conductive metal is greater than a diameter of the metal wire.
The multilayer electronic component of claim 1, wherein a minor axis of the conductive metal is greater than a diameter of the metal wire.



Examiner’s Notes
 Any claim(s) presented in a continuation or divisional application that are anticipated by, or rendered obvious over, the claims of the parent application may be subject to a double patenting rejection when the restriction requirement is withdrawn in the parent application. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129,131-32 (CCPA 1971) and MPEP § 821.04.
Application 16/836,342 (US 11,189,424 B2) was not subjected to a restriction, therefore, Application 16/836,342 does not fall under the prohibition of 35 U.S.C. 121. That being the case, application 17/512,084, though being a Continuity of Application 16/836,342 will be subject to Double Patenting rejection. See MPEP § 804.011.
In addition, it is clear that all the elements of application independent claims 1 and 15 and claims 2-14 and 16-28 are to be found in independent claim 1 and claims 2-12 of US 11,189,424 B2 (as the application patent claims fully encompasses claims 1-12 of US 11,189,424 B2). The difference between the application claims 1-28 with claims 1-12 of US 11,189,424 B2 lies in the fact that independent claim 1 of US 11,189,424 B2 includes the narrower limitation (“…conductive metal comprising spherical particles and flake-shaped particles…”), while application claims 8 and 22 includes the broader limitation (“conductive metal includes one or more of spherical powder and flake powder”). Thus, the invention of claims 1-12 of US 11,189,424 B2 is in effect a “species” of the “generic” invention of the application claims 1-28. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since application claims 1-28 are anticipated by claims 1-12 of US 11,189,424 B2, it is not patentably distinct from claims 1-12 of US 11,189,424 B2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-11 and 22-25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 8 has the limitation " "wherein the conductive metal includes one or more of spherical powder and flake powder", where the optional limitation condition is substantially the duplicate of the limitations of base independent claim 1.
	Claims 9-11 are rejected since the base claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
	Claim 22 has the limitation "wherein the conductive metal includes one or more of spherical powder and flake powder", where the optional limitation condition is substantially the duplicate of the limitations of base independent claim 15.
	Claims 23-25 are rejected since the base claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
	
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0301468 A1 and Kim hereinafter), in view of Tsujimoto et al. (US 2013/0122279 A1 and Tsujimoto hereinafter).
	Regarding claim 1, Kim discloses a multilayer electronic component (item 100 of Figs. 1-2 and ¶[0034] shows and indicates a multilayer electronic component {multilayer  capacitor}), comprising: a body including a dielectric layer and an internal electrode (items 110, 111, 121, 122 of Fig. 2  and ¶[0034 & 0040] shows and indicates body 110 includes dielectric layers 111 and first and second internal electrodes 121 and 122); and an external electrode including an electrode layer disposed on the body and connected to the internal electrode (items 130, 131, 140, 141 of Fig. 2  and ¶[0051-0052] shows and indicates first external electrode 130 includes first electrode layer 131 disposed on body 110 and connected to first internal electrodes 121; shows and indicates second external electrode 140 includes first electrode layer 141 disposed on body 110 and connected to second internal electrodes 122) and a conductive resin layer disposed on the electrode layer (items 132, 142 of Fig. 2  and ¶[0051] shows and indicates  conductive resin layer 132 disposed on the first electrode layer 131;  shows and indicates conductive resin layer 142 disposed on the first electrode layer 141), wherein the conductive resin layer includes, a conductive metal comprising spherical particles and flake-shaped particles electrically connected to the electrode layer (items 132, 132a of Fig. 6  and ¶[0022_0061-0062 & 0067-0068] shows and indicates where conductive resin layer 132 includes metal particles 132a having spherical shapes and flake shaped metal particles 132a′, as illustrated in FIG. 6, electrically connected to the first electrode layer 131).
	Kim discloses the claimed invention except a conductive resin includes a metal wire, and a diameter of the metal wire is 5 nm or more and 300 nm or less.
	Tsujimoto discloses a conductive resin includes a conductive resin includes a metal wire, and a diameter of the metal wire is 5 nm or more and 300 nm or less (items 3, 7, 8 of Fig. 2 and ¶[0024-0026 & 0031-0032] shows and indicates conductive resin 3_8_7 {transparent conductive film 3 includes a first transparent resin layer 8 including a plurality of thin metallic wires 7} includes metal wires 7; where the diameter of metal wires 7 is 5 nm or more and 300 nm or less {average diameter of the thin metallic wires 7 is preferably not less than 30 nm and not greater than 200 nm}; therefore, the multilayer electronic component of Kim will have the conductive resin layer consisting of metal wires with the diameter of 5 nm or more and 300 nm or less by incorporating the conductive resin structure with metal wires of Tsujimoto).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a conductive resin includes a metal wire, and a diameter of the metal wire is 5 nm or more and 300 nm or less into the structure of Kim. One would have been motivated in the multilayer electronic component of Kim and have the conductive resin include metal wire with the diameter of 5 nm or more and 300 nm or less in order to provide a conductive resin layer structure that increases electrical conductivity, as indicated by Tsujimoto in ¶[0026], and reduce the ESR by improving the conductivity of the external electrodes through the electrical and mechanical adhesion between an electrode layer and a conductive resin layer, as indicated by Kim in ¶[0009], in the multilayer electronic component of Kim.
	In addition, the reference of Tsujimoto is still analogous art, though the reference is not in same field of endeavor as the claimed invention. The reference of Tsujimoto addresses the problem faced by the Applicant in the specification in ¶[0060] of the PgPub, namely "increased electrical conductivity in the resin layer through the plurality of metallic wires and increase connectivity of the adjacent layers, and thus increase the electrical connectivity of the entire conductive structure". Therefore, the metal wires in the conductive resin layer will reduce the equivalent series resistance (ESR) by improving the electrical connection of the conductive resin layer to the electrode layers. See MPEP § 2141.01(a)I.

	Regarding claim 2, modified Kim discloses a multilayer electronic component, wherein the metal wire includes one or more element selected from a group consisting of Ag, Cu, Ni, and alloys thereof (Tsujimoto: Fig. 2 and ¶[0031 & 0033] indicates where metal wires 7 can include one or more element selected from a group consisting of Ag, Cu, Ni, and alloys thereof).

Regarding claim 3, modified Kim discloses a multilayer electronic component, wherein the conductive resin layer includes a base resin (Kim: item 132c of Fig. 6 and ¶[0062] indicates where conductive resin layer 132 includes base resin 132c).

	Regarding claim 4, modified Kim discloses a multilayer electronic component, wherein a length of the metal wire is 50 nm or more and 100 µm or less (Tsujimoto: Fig. 2 and ¶[0031-0032] indicates where the length of metal wire 7 is 50 nm or more and 100 µm or less {having a length from not less than 3 µm not greater than 500 µm}).

	Regarding claim 5, modified Kim discloses a multilayer electronic component, wherein a ratio of a length of the metal wire to a diameter of the metal wire, a length/a diameter, is 10 or more and 1200 or less (Tsujimoto: Fig. 2 and ¶[0031-0032] indicates where the ratio of length of metal wires 7 to the diameter of the metal wire 7 is 10 or more and 1200 or less {ratio is = [length of metallic wire 7= 3 µm = 3000 nm]/[diameter of metallic wire 7 = 30 nm] = 1000}).

Regarding claim 8, modified Kim discloses a multilayer electronic component, wherein the conductive metal includes one or more of spherical powder and flake powder (Kim: Fig. 6 and ¶[0067] shows and indicates where conductive metal 132a has one or more spherical shaped powder and flake shaped powder that forms metal particles 132a′, as illustrated in FIG. 6).

	Regarding claim 13, modified Kim discloses a multilayer electronic component, wherein the external electrode further includes a plating layer disposed on the conductive resin layer (Kim: items 133, 144, 143, 144 of Fig. 2  and ¶[0051 & 0094] indicates where first external electrode 130 further includes Ni plating layer 133 and Sn plating layer 134 disposed on conductive resin layer 132; and where second external electrode 140 further includes Ni plating layer 143 and Sn plating layer 144 disposed on conductive resin layer 142).

Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tsujimoto, as detailed in the rejection of claim 8 above, and in further view of Jun et al. (KR20140032212A and Jun hereinafter).
	Regarding claim 9, modified Kim discloses a multilayer electronic component, wherein the spherical powder and the flake powder (Kim: Fig. 6 and ¶[0067] & claim 14 from the Espacenet Translation shows and indicates where conductive resin layer 132 includes metal particles 132a having spherical shapes and flake shaped metal particles 132a′). 
However, Kim and Tsujimoto do not disclose wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the spherical powder is 1.45 or less, and wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the flake powder is 1.95 or less.
Jun discloses wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the spherical powder is 1.45 or less, and wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the flake powder is 1.95 or less (items 131, 132 of Fig. 2 and  ¶[0044 & 0050-0051] from the Espacenet Translation indicates that the conductive metal in the metal powder used in the conductive paste in the first and second external electrode layers 131 and 132 includes one or more of spherical powder and flake powder {indicated in ¶[0050]}; and where the length ratio between a major axis and a minor axis of a particle of the spherical powder is 1.45 or less {spherical powder has a ratio of a major axis to a minor axis of be approximately 1}; and wherein a length ratio between a major axis and a minor axis of a particle of the flake powder is 1.95 or less {flake powder has a ratio of a major axis to a minor axis to be 1 to 7}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the spherical powder is 1.45 or less, and wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the flake powder is 1.95 or less into the structure of modified Kim. One would have been motivated in the multilayer electronic component of modified Kim and have the length ratio between the major axis and the minor axis of the particle of the spherical powder is 1.45 or less, and where the length ratio between a major axis and a minor axis of the particle of the flake powder is 1.95 or less in order to reduce internal void defects by lowering the viscosity ratio of the conductive resin composition by maintaining a specific range of major axis and minor axis of particles in the powder, as indicated by Jun in ¶[0011-0012 & 0051], in the multilayer electronic component of modified Kim.

Regarding claim 10, modified Kim discloses a multilayer electronic component, wherein the spherical powder and the flake powder (Kim: Fig. 6 and ¶[0067] & claim 14 shows and indicates where conductive resin layer 132 includes metal particles 132a having spherical shapes and flake shaped metal particles 132a′). 
However, Kim and Tsujimoto do not disclose wherein a minor axis of a particle of the flake powder is 300 nm or greater.
Jun discloses wherein a minor axis of a particle of the flake powder is 300 nm or greater (items 131, 132 of Fig. 2 and  ¶[0044 & 0050-0051] from the Espacenet Translation indicates that the conductive metal in the metal powder used in the conductive paste in the first and second external electrode layers 131 and 132 includes one or more of spherical powder and flake powder {indicated in ¶[0050]}; and where it is interpreted to indicates that since the metal powder is composed of both flake powder and spherical powder, and that average particle diameter of the metal powder is 0.5 to 30 μm, then it can be concluded that the minor axis of a particle of the flake powder is 300 nm or greater).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a minor axis of a particle of the flake powder is 300 nm or greater into the structure of modified Kim. One would have been motivated in the multilayer electronic component of modified Kim and have the minor axis of the particle of the flake powder be 300 nm or greater in order to reduce internal void defects by lowering the viscosity ratio of the conductive resin composition by maintaining a specific range of major axis and minor axis of particles in the powder, as indicated by Jun in ¶[0011-0012 & 0051], in the multilayer electronic component of modified Kim.

Regarding claim 11, modified Kim discloses a multilayer electronic component, wherein the spherical powder and the flake powder (Kim: Fig. 6 and ¶[0067] & claim 14 shows and indicates where conductive resin layer 132 includes metal particles 132a having spherical shapes and flake shaped metal particles 132a′). 
However, Kim and Tsujimoto do not disclose wherein an average particle size of a particle of the spherical powder is 300 nm or greater.
Jun discloses wherein an average particle size of a particle of the spherical powder is 300 nm or greater (items 131, 132 of Fig. 2 and  ¶[0044 & 0050-0051] from the Espacenet Translation indicates that the conductive metal in the metal powder used in the conductive paste in the first and second external electrode layers 131 and 132 includes one or more of spherical powder and flake powder {indicated in ¶[0050]}; and where it is interpreted to indicates that since the metal powder is composed of both flake powder and spherical powder, and that average particle diameter of the metal powder is 0.5 to 30 μm, then it can be concluded that the minor axis of a particle of the spherical powder is 300 nm or greater).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a minor axis of a particle of the spherical powder is 300 nm or greater into the structure of modified Kim. One would have been motivated in the multilayer electronic component of modified Kim and have the minor axis of the particle of the spherical powder be 300 nm or greater in order to reduce internal void defects by lowering the viscosity ratio of the conductive resin composition by maintaining a specific range of major axis and minor axis of particles in the powder, as indicated by Jun in ¶[0011-0012 & 0051], in the multilayer electronic component of modified Kim.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tsujimoto, as detailed in the rejection of claim 1 above, and in further view of Jun.
Regarding claim 14, modified Kim discloses a multilayer electronic component, wherein a diameter of the metal wire (Tsujimoto: Fig. 2 and ¶[0031-0032] indicates where the diameter of metal wires 7 is 5 nm or more and 300 nm or less {average diameter of the thin metallic wires 7 is preferably not less than 30 nm and not greater than 200 nm}). 
However, Kim and Tsujimoto do not disclose wherein a minor axis of the conductive metal.
Jun discloses wherein a minor axis of the conductive metal (items 131, 132 of Fig. 2 and  ¶[0044 & 0050-0051] from the Espacenet Translation indicates that the conductive metal in the metal powder used in the conductive paste in the first and second external electrode layers 131 and 132 includes one or more of spherical powder and flake powder {indicated in ¶[0050]}; and where is interpreted to indicates that since the average particle diameter of the metal powder is 0.5 to 30 μm and metal powder forms the conductive metal, then it can be concluded that the minor axis of the conductive metal is 0.5 to 30 μm; therefore, the multilayer electronic component of modified Kim will have the minor axis of the conductive metal be greater than the diameter of the metal wire by incorporating the conductive metal structure of Jun that is formed from metal powder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a minor axis of the conductive metal into the structure of modified Kim. One would have been motivated in the multilayer electronic component of modified Kim and have the minor axis of the conductive metal in order to establish the range of minor axis of the conductive metal to the diameter of the metal wires so as to reduce the internal void defects by lowering the viscosity ratio of the conductive resin composition by maintaining a specific range of major axis and minor axis of particles in the powder, as indicated by Jun in ¶[0011-0012 & 0051], in the multilayer electronic component of modified Kim.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tsujimoto, as detailed in the rejection of claim 1 above, and in further view of Atsushi et al. (JPH11126731A and Atsushi hereinafter).
Regarding claim 12, modified Kim discloses a multilayer electronic component, wherein the electrode layer includes conductive metal and glass (Kim: Figs. 2_6 and ¶[0051 & 0162] indicates where first electrode layers 131 and 141 includes conductive metal and glass). 
However, Kim and Tsujimoto do not disclose wherein an electrode layer includes another conductive metal and glass.
Atsushi discloses wherein an electrode layer includes another conductive metal and glass (items 4, 5, 6 of Fig. 1 and claims 4_9 & ¶[0010_0012_0015-0016_0021_0024 & 0058] from the J-Plat Translation shows and indicates where electrode layer 4 includes another conductive metal and glass electrode layers 5 & 6; therefore, the multilayer electronic component of modified Kim will have the electrode layer include another conductive metal and glass layers by incorporating the external electrode layer structure of Atsushi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an electrode layer includes another conductive metal and glass into the structure of modified Kim. One would have been motivated in the multilayer electronic component of modified Kim and have the electrode layer includes another conductive metal and glass in order to assist in the adhesion of layers forming the external electrode structure to the multilayer electronic component body and plating layers by adding another conductive metal and glass layer, as indicated by Atsushi in ¶[0016], in the multilayer electronic component of modified Kim.


Claims 15, 16, 17, 18, 19, 22, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Tsujimoto.
	Regarding claim 15, Kim discloses a multilayer electronic component (item 100 of Figs. 1-2 and ¶[0034] shows and indicates a multilayer electronic component {multilayer  capacitor}), comprising: a body including a dielectric layer and an internal electrode (items 110, 111, 121, 122 of Fig. 2  and ¶[0034 & 0040] shows and indicates body 110 includes dielectric layers 111 and first and second internal electrodes 121 and 122); and an external electrode including an electrode layer disposed on the body and connected to the internal electrode (items 130, 131, 140, 141 of Fig. 2  and ¶[0051-0052] shows and indicates first external electrode 130 includes first electrode layer 131 disposed on body 110 and connected to first internal electrodes 121; shows and indicates second external electrode 140 includes first electrode layer 141 disposed on body 110 and connected to second internal electrodes 122) and a conductive resin layer disposed on the electrode layer (items 132, 142 of Fig. 2  and ¶[0051] shows and indicates  conductive resin layer 132 disposed on the first electrode layer 131;  shows and indicates conductive resin layer 142 disposed on the first electrode layer 141), wherein the conductive resin layer includes, a conductive metal comprising spherical particles and flake-shaped particles electrically connected to the electrode layer (items 132, 132a of Fig. 6  and ¶[0022_0061-0062 & 0067-0068] shows and indicates where conductive resin layer 132 includes metal particles 132a having spherical shapes and flake shaped metal particles 132a′, as illustrated in FIG. 6, electrically connected to the first electrode layer 131).
	Kim discloses the claimed invention except a conductive resin includes a metal wire, and a length of the metal wire is 50 nm or more and 100 μm or less.
	Tsujimoto discloses a conductive resin includes a conductive resin includes a metal wire, and a length of the metal wire is 50 nm or more and 100 μm or less (items 3, 7, 8 of Fig. 2 and ¶[0024-0026 & 0031-0032] shows and indicates conductive resin 3_8_7 {transparent conductive film 3 includes a first transparent resin layer 8 including a plurality of thin metallic wires 7} includes metal wires 7; where the length of metal wire 7 is 50 nm or more and 100 µm or less {having a length from not less than 3 µm not greater than 500 µm}; therefore, the multilayer electronic component of Kim will have the conductive resin layer consisting of metal wires with the length of metal wire is 50 nm or more and 100 µm or less by incorporating the conductive resin structure with metal wires of Tsujimoto).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a conductive resin includes a conductive resin includes a metal wire, and a length of the metal wire is 50 nm or more and 100 μm or less into the structure of Kim. One would have been motivated in the multilayer electronic component of Kim and have the conductive resin include metal wire with the length of metal wire is 50 nm or more and 100 µm or less in order to provide a conductive resin layer structure that increases electrical conductivity, as indicated by Tsujimoto in ¶[0026], and reduce the ESR by improving the conductivity of the external electrodes through the electrical and mechanical adhesion between an electrode layer and a conductive resin layer, as indicated by Kim in ¶[0009], in the multilayer electronic component of Kim.
	In addition, the reference of Tsujimoto is still analogous art, though the reference is not in same field of endeavor as the claimed invention. The reference of Tsujimoto addresses the problem faced by the Applicant in the specification in ¶[0060] of the PgPub, namely "increased electrical conductivity in the resin layer through the plurality of metallic wires and increase connectivity of the adjacent layers, and thus increase the electrical connectivity of the entire conductive structure". Therefore, the metal wires in the conductive resin layer will reduce the equivalent series resistance (ESR) by improving the electrical connection of the conductive resin layer to the electrode layers. See MPEP § 2141.01(a)I.

	Regarding claim 16, modified Kim discloses a multilayer electronic component, wherein the metal wire includes one or more element selected from a group consisting of Ag, Cu, Ni, and alloys thereof (Tsujimoto: Fig. 2 and ¶[0031 & 0033] indicates where metal wires 7 can include one or more element selected from a group consisting of Ag, Cu, Ni, and alloys thereof).

Regarding claim 17, modified Kim discloses a multilayer electronic component, wherein a diameter of the metal wire is 5 nm or more and 300 nm or less (Tsujimoto: Fig. 2 and ¶[0031-0032] indicates where the diameter of metal wires 7 is 5 nm or more and 300 nm or less {average diameter of the thin metallic wires 7 is preferably not less than 30 nm and not greater than 200 nm}).

Regarding claim 18, modified Kim discloses a multilayer electronic component, wherein the conductive resin layer includes a base resin (Kim: item 132c of Fig. 6 and ¶[0062] indicates where conductive resin layer 132 includes base resin 132c).

	Regarding claim 19, modified Kim discloses a multilayer electronic component, wherein a ratio of a length of the metal wire to a diameter of the metal wire, a length/a diameter, is 10 or more and 1200 or less (Tsujimoto: Fig. 2 and ¶[0031-0032] indicates where the ratio of length of metal wires 7 to the diameter of the metal wire 7 is 10 or more and 1200 or less {ratio is = [length of metallic wire 7= 3 µm = 3000 nm]/[diameter of metallic wire 7 = 30 nm] = 1000}).

Regarding claim 22, modified Kim discloses a multilayer electronic component, wherein the conductive metal includes one or more of spherical powder and flake powder (Kim: Fig. 6 and ¶[0067] shows and indicates where conductive metal 132a has one or more spherical shaped powder and flake shaped powder that forms metal particles 132a′, as illustrated in FIG. 6).

	Regarding claim 27, modified Kim discloses a multilayer electronic component, wherein the external electrode further includes a plating layer disposed on the conductive resin layer (Kim: items 133, 144, 143, 144 of Fig. 2  and ¶[0051 & 0094] indicates where first external electrode 130 further includes Ni plating layer 133 and Sn plating layer 134 disposed on conductive resin layer 132; and where second external electrode 140 further includes Ni plating layer 143 and Sn plating layer 144 disposed on conductive resin layer 142).

Claims 23, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tsujimoto, as detailed in the rejection of claim 22 above, and in further view of Jun.
	Regarding claim 23, modified Kim discloses a multilayer electronic component, wherein the spherical powder and the flake powder (Kim: Fig. 6 and ¶[0067] & claim 14 shows and indicates where conductive resin layer 132 includes metal particles 132a having spherical shapes and flake shaped metal particles 132a′). 
However, Kim and Tsujimoto do not disclose wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the spherical powder is 1.45 or less, and wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the flake powder is 1.95 or less.
Jun discloses wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the spherical powder is 1.45 or less, and wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the flake powder is 1.95 or less (items 131, 132 of Fig. 2 and  ¶[0044 & 0050-0051] from the Espacenet Translation indicates that the conductive metal in the metal powder used in the conductive paste in the first and second external electrode layers 131 and 132 includes one or more of spherical powder and flake powder {indicated in ¶[0050]}; and where the length ratio between a major axis and a minor axis of a particle of the spherical powder is 1.45 or less {spherical powder has a ratio of a major axis to a minor axis of be approximately 1}; and wherein a length ratio between a major axis and a minor axis of a particle of the flake powder is 1.95 or less {flake powder has a ratio of a major axis to a minor axis to be 1 to 7}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the spherical powder is 1.45 or less, and wherein a length ratio between a major axis and a minor axis, a major axis/a minor axis, of a particle of the flake powder is 1.95 or less into the structure of modified Kim. One would have been motivated in the multilayer electronic component of modified Kim and have the length ratio between the major axis and the minor axis of the particle of the spherical powder is 1.45 or less, and where the length ratio between a major axis and a minor axis of the particle of the flake powder is 1.95 or less in order to reduce internal void defects by lowering the viscosity ratio of the conductive resin composition by maintaining a specific range of major axis and minor axis of particles in the powder, as indicated by Jun in ¶[0011-0012 & 0051], in the multilayer electronic component of modified Kim.

Regarding claim 24, modified Kim discloses a multilayer electronic component, wherein the spherical powder and the flake powder (Kim: Fig. 6 and ¶[0067] & claim 14 shows and indicates where conductive resin layer 132 includes metal particles 132a having spherical shapes and flake shaped metal particles 132a′). 
However, Kim and Tsujimoto do not disclose wherein a minor axis of a particle of the flake powder is 300 nm or greater.
Jun discloses wherein a minor axis of a particle of the flake powder is 300 nm or greater (items 131, 132 of Fig. 2 and  ¶[0044 & 0050-0051] from the Espacenet Translation indicates that the conductive metal in the metal powder used in the conductive paste in the first and second external electrode layers 131 and 132 includes one or more of spherical powder and flake powder {indicated in ¶[0050]}; and where it is interpreted to indicates that since the metal powder is composed of both flake powder and spherical powder, and that average particle diameter of the metal powder is 0.5 to 30 μm, then it can be concluded that the minor axis of a particle of the flake powder is 300 nm or greater).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a minor axis of a particle of the flake powder is 300 nm or greater into the structure of modified Kim. One would have been motivated in the multilayer electronic component of modified Kim and have the minor axis of the particle of the flake powder be 300 nm or greater in order to reduce internal void defects by lowering the viscosity ratio of the conductive resin composition by maintaining a specific range of major axis and minor axis of particles in the powder, as indicated by Jun in ¶[0011-0012 & 0051], in the multilayer electronic component of modified Kim.

Regarding claim 25, modified Kim discloses a multilayer electronic component, wherein the spherical powder and the flake powder (Kim: Fig. 6 and ¶[0067] & claim 14 shows and indicates where conductive resin layer 132 includes metal particles 132a having spherical shapes and flake shaped metal particles 132a′). 
However, Kim and Tsujimoto do not disclose wherein an average particle size of a particle of the spherical powder is 300 nm or greater.
Jun discloses wherein an average particle size of a particle of the spherical powder is 300 nm or greater (items 131, 132 of Fig. 2 and  ¶[0044 & 0050-0051] from the Espacenet Translation indicates that the conductive metal in the metal powder used in the conductive paste in the first and second external electrode layers 131 and 132 includes one or more of spherical powder and flake powder {indicated in ¶[0050]}; and where it is interpreted to indicates that since the metal powder is composed of both flake powder and spherical powder, and that average particle diameter of the metal powder is 0.5 to 30 μm, then it can be concluded that the minor axis of a particle of the spherical powder is 300 nm or greater).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a minor axis of a particle of the spherical powder is 300 nm or greater into the structure of modified Kim. One would have been motivated in the multilayer electronic component of modified Kim and have the minor axis of the particle of the spherical powder be 300 nm or greater in order to reduce internal void defects by lowering the viscosity ratio of the conductive resin composition by maintaining a specific range of major axis and minor axis of particles in the powder, as indicated by Jun in ¶[0011-0012 & 0051], in the multilayer electronic component of modified Kim.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tsujimoto, as detailed in the rejection of claim 15 above, and in further view of Jun.
Regarding claim 28, modified Kim discloses a multilayer electronic component, wherein a diameter of the metal wire (Tsujimoto: Fig. 2 and ¶[0031-0032] indicates where the diameter of metal wires 7 is 5 nm or more and 300 nm or less {average diameter of the thin metallic wires 7 is preferably not less than 30 nm and not greater than 200 nm}). 
However, Kim and Tsujimoto do not disclose wherein a minor axis of the conductive metal.
Jun discloses wherein a minor axis of the conductive metal (items 131, 132 of Fig. 2 and  ¶[0044 & 0050-0051] from the Espacenet Translation indicates that the conductive metal in the metal powder used in the conductive paste in the first and second external electrode layers 131 and 132 includes one or more of spherical powder and flake powder {indicated in ¶[0050]}; and where is interpreted to indicates that since the average particle diameter of the metal powder is 0.5 to 30 μm and metal powder forms the conductive metal, then it can be concluded that the minor axis of the conductive metal is 0.5 to 30 μm; therefore, the multilayer electronic component of modified Kim will have the minor axis of the conductive metal be greater than the diameter of the metal wire by incorporating the conductive metal structure of Jun that is formed from metal powder).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a minor axis of the conductive metal into the structure of modified Kim. One would have been motivated in the multilayer electronic component of modified Kim and have the minor axis of the conductive metal in order to establish the range of minor axis of the conductive metal to the diameter of the metal wires so as to reduce the internal void defects by lowering the viscosity ratio of the conductive resin composition by maintaining a specific range of major axis and minor axis of particles in the powder, as indicated by Jun in ¶[0011-0012 & 0051], in the multilayer electronic component of modified Kim.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tsujimoto, as detailed in the rejection of claim 15 above, and in further view of Atsushi et al. (JPH11126731A and Atsushi hereinafter).
Regarding claim 26, modified Kim discloses a multilayer electronic component, wherein the electrode layer includes conductive metal and glass (Kim: Figs. 2_6 and ¶[0051 & 0162] indicates where first electrode layers 131 and 141 includes conductive metal and glass). 
However, Kim and Tsujimoto do not disclose wherein an electrode layer includes another conductive metal and glass.
Atsushi discloses wherein an electrode layer includes another conductive metal and glass (items 4, 5, 6 of Fig. 1 and claims 4_9 & ¶[0010_0012_0015-0016_0021_0024 & 0058] from the J-Plat Translation shows and indicates where electrode layer 4 includes another conductive metal and glass electrode layers 5 & 6; therefore, the multilayer electronic component of modified Kim will have the electrode layer include another conductive metal and glass layers by incorporating the external electrode layer structure of Atsushi).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein an electrode layer includes another conductive metal and glass into the structure of modified Kim. One would have been motivated in the multilayer electronic component of modified Kim and have the electrode layer includes another conductive metal and glass in order to assist in the adhesion of layers forming the external electrode structure to the multilayer electronic component body and plating layers by adding another conductive metal and glass layer, as indicated by Atsushi in ¶[0016], in the multilayer electronic component of modified Kim.

Allowable Subject Matter
Claims 6-7 and 20-21 would be allowable if rewritten or amended to overcome the Double Patenting Rejections set forth in this Office Action as well as rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847 

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847